Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/23/2022.
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 5/23/2022 is acknowledged.
Claim Objections
Claim 8 objected to because of the following informalities:  Claim 8 states “anaerobic” should be “aerophobic”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Rosenblum (US 2017/0105832).
As to claim 1, Rosenblum discloses an electrode for gas for gas generation, comprising: a gas generating electrode layer ([0044], [0042], [0046] and discussed throughout); and a three dimensional (3D) super-aerophobic layer formed on at least one portion of the gas generating layer, and including porous hydrogel ([0031], [0024] and see figures showing porosity as well). NOTE: the instant specification attribute the super-aerophobic layer to the hydrogel as discussed within instant [0013], [0066] and throughout, thus while the prior art does not specifically state the term the prior art would necessarily be super-aerophobic layer see MPEP 2112.01. 
As to claim 5, Rosenblum discloses wherein, the 3D super-aerophobic layer includes the porous hydrogel including polymer-based hydrogel, linear virus-based hydrogel, or both the polymer-based hydrogel and the linear virus-based hydrogel ([0031] and discussed throughout because the term hydrogel is a crosslinked hydrophilic polymer). 
As to claim 9, Rosenblum discloses wherein, an electrode for generating hydrogen, oxygen, nitrogen or chlorine by an electrochemical or photochemical decomposition reaction ([0042], [0044] and discussed throughout). 
As to claim 10, Rosenblum discloses a device ([0024], discussed throughout), comprising: an electrode for gas for gas generation, comprising: a gas generating electrode layer ([0044], [0042], [0046] and discussed throughout); and a three dimensional (3D) super-aerophobic layer formed on at least one portion of the gas generating layer, and including porous hydrogel ([0031], [0024] and figures show the porosity, also discussed throughout). NOTE: the instant specification attribute the super-aerophobic layer to the hydrogel as discussed within instant [0013], [0066] and throughout, thus while the prior art does not specifically state the term the prior art would necessarily be super-aerophobic layer see MPEP 2112.01. 
As to claim 11, Rosenblum discloses wherein, being an electrochemical or photochemical water splitting cell or fuel cell ([0024], abstract and discussed throughout). 
Claims 1, 5, 7, 9-10 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Gillies (US 2009/0263891).
As to claim 1, Gillies discloses an electrode for gas for gas generation, comprising: a gas generating electrode layer ([0005], [0006], [0014] and discussed throughout); and a three dimensional (3D) super-aerophobic layer formed on at least one portion of the gas generating layer, and including porous hydrogel ([0058] and discussed throughout). NOTE: the instant specification attribute the super-aerophobic layer to the hydrogel as discussed within instant [0013], [0066] and throughout, thus while the prior art does not specifically state the term the prior art would necessarily be super-aerophobic layer see MPEP 2112.01. 
As to claim 5, Gillies discloses wherein, the 3D super-aerophobic layer includes the porous hydrogel including polymer-based hydrogel, linear virus-based hydrogel, or both the polymer-based hydrogel and the linear virus-based hydrogel ([0058] and discussed throughout).
As to claim 7, Gillies discloses wherein, the porous hydrogel includes a cross-linked portion in which a polymer, a linear virous, or both the polymer and the linear virus and a crosslinking agent are crosslinked ([0012], [0045]) wherein the crosslinking agent includes an ether ([0045]). Also see MPEP 2113 even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. This is because the claimed materials are reacting to from the final product.  
As to claim 9, Gillies discloses wherein, an electrode for generating hydrogen, oxygen, nitrogen or chlorine by an electrochemical or photochemical decomposition reaction ([0020], discussed throughout).
As to claim 10, Gillies discloses a device ([0004], discussed throughout), comprising: an electrode for gas for gas generation, comprising: a gas generating electrode layer ([0005], [0006], [0014] and discussed throughout); and a three dimensional (3D) super-aerophobic layer formed on at least one portion of the gas generating layer, and including porous hydrogel ([0058], discussed throughout). NOTE: the instant specification attribute the super-aerophobic layer to the hydrogel as discussed within instant [0013], [0066] and throughout, thus while the prior art does not specifically state the term the prior art would necessarily be super-aerophobic layer see MPEP 2112.01. 
Claims 1, 5, 9-11 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Krotz (US 2005/0164283).
As to claim 1, Krotz discloses an electrode for gas for gas generation, comprising: a gas generating electrode layer ([0054], [0092] and discussed throughout); and a three dimensional (3D) super-aerophobic layer formed on at least one portion of the gas generating layer, and including porous hydrogel ([0029] and discussed throughout). NOTE: the instant specification attribute the super-aerophobic layer to the hydrogel as discussed within instant [0013], [0066] and throughout, thus while the prior art does not specifically state the term the prior art would necessarily be super-aerophobic layer see MPEP 2112.01. 
As to claim 5, Krotz discloses wherein, the 3D super-aerophobic layer includes the porous hydrogel including polymer-based hydrogel, linear virus-based hydrogel, or both the polymer-based hydrogel and the linear virus-based hydrogel ([0013], discussed throughout).
As to claim 9, Krotz discloses wherein, an electrode for generating hydrogen, oxygen, nitrogen or chlorine by an electrochemical or photochemical decomposition reaction ([0125], discussed throughout).
As to claim 10, Krotz discloses a device ([0130], discussed throughout), comprising: an electrode for gas for gas generation, comprising: a gas generating electrode layer ([0054], [0092] and discussed throughout); and a three dimensional (3D) super-aerophobic layer formed on at least one portion of the gas generating layer, and including porous hydrogel ([0029] and discussed throughout). NOTE: the instant specification attribute the super-aerophobic layer to the hydrogel as discussed within instant [0013], [0066] and throughout, thus while the prior art does not specifically state the term the prior art would necessarily be super-aerophobic layer see MPEP 2112.01. 
As to claim 11, Krotz discloses wherein, being an electrochemical or photochemical water splitting cell or fuel cell ([0130], discussed throughout). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gillies as applied to claim 1 above.
As to claim 8, Gillies discloses wherein, the 3D super-aerophobic layer including the porous hydrogel is 5 micrometers to 500 micrometers thick ([0067], discussed throughout). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Krotz (US 2005/0164283) as applied to claim 1 above.
As to claim 3, Krotz discloses wherein, the gas generating electrode layer is a semiconductor substrate ([0126]). Krotz is silent to wherein the semiconductor substrate is a substrate including a p-type or n-type semiconductor material substrate. However, it would have been obvious to one of ordinary skill within the art the art at the time of the effective filling date of the invention to have the semiconductor substrate be a p-type or n-type given a finite number of options i.e. n-type, p-type or both (see MPEP 2143 I).  
As to claim 8, Krotz discloses wherein, the 3D super-aerophobic layer including the porous hydrogel is 5 micrometers to 500 micrometers thick ([0123] and discussed throughout). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
Allowable Subject Matter
Claims 2, 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724